DETAILED ACTION
Status of the Claims
	This office action is in response to Applicant's communication received on February 18, 2022.  Claims 27-36 are now pending, have been examined and currently stand rejected.

Election/Restrictions
Applicant’s election without traverse of Group I, comprising claims 27-36, in the reply filed on February 18, 2022 is acknowledged.  Claims 37-46, which were directed to the non-elected invention, have been canceled by the applicant.   

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
	The drawings submitted on October 31, 2018 are acceptable.

Information Disclosure Statement
	The information disclosure statements (IDS’s) submitted on 2/22/2019 and 6/17/2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 27-33 and 35-36 recite the term “group of nodes” (e.g., first group of nodes, second group of nodes, third group of nodes, fourth group of nodes).  Examiner has reviewed Applicant’s disclosure and is unable to find clear support or antecedent basis in the description so that the meaning of “first group of nodes”, “second group of nodes”, “third group of nodes” and “fourth group of nodes”, as used in the claims, may be ascertained by reference to the description.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 29-33 and 35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.wherein the constructed/defined one or more transactions is broadcasted to the second group of nodes in encrypted form, wherein the broadcasted one or more transactions in encrypted form are decryptable and observable by a fourth group of nodes of the plurality of nodes on the decentralized network, wherein the fourth group of nodes comprises the third group of nodes, and wherein the broadcasted one or more transactions in encrypted form are not decryptable or observable by one or more nodes that are not part of the fourth group of nodes of the plurality of nodes on the decentralized network.”  Examiner has reviewed applicant’s disclosure and is unable to find support for these limitations.  Applicant’s specification only mentions encrypting/encryption one time.  There the specification states that “a transaction (or transactions) can include a message (or messages/communications) from one node in the network to some or all other nodes within the network. […]. In some embodiments the messages can be encrypted.”  Specification [0020].  Accordingly, while particular contents (i.e. a message) in a transaction could be encrypted, applicant fails to provide support for an invention where the transaction itself (i.e. the entire transaction) is in an encrypted form.  Furthermore, the disclosure is completely silent with respect to the decrypting of a message and/or transaction.  In fact, the disclosure never mentions the decrypting of any type of data/information.  The disclosure also fails to provide any description as to who may or may not be able to decrypt and/or observe the one or more transactions in encrypted form.  Accordingly, applicant’s disclosure fails to support claim 29 as drafted. 	Claim 30 recites, in part, “wherein the second group of nodes is a subset of the plurality of nodes.”  Examiner has reviewed applicant’s disclosure and is unable to find support for this limitation.  Examiner initially notes that the disclosure fails to explicitly disclose the use of various groups (e.g., a first group, second group, third group).  In fact, the disclosure never mentions the term “group” anywhere in the disclosure.  Additionally, Examiner fails to find support for an embodiment where the constructed/defined one or more transaction messages are only sent to a subset of the plurality of the Once the transaction is posted on the decentralized network, the transaction can be observable by the entire (e.g., all nodes within the decentralized network) decentralized network or a portion (e.g., several, a few, or a plurality of nodes within the decentralized network) of the decentralized network.”  Specification [0020].  Accordingly, it appears, for some unexplained reason, that a posted transaction may, or may not, be observable to all the nodes in the network, however there is no indication that a transaction is only sent to a subset of the plurality of nodes (i.e. all the nodes in the network).  Claim 31 is also rejected under 35 U.S.C. 112(a) based on its dependency to claim 30.	Claim 31 recites, in part, “wherein the constructed/defined one or more transactions is broadcasted to the second group of nodes in unencrypted form.”  Examiner has reviewed applicant’s disclosure and is unable to find support for this limitation.  Applicant’s disclosure only mentions the use of encryption one time in the entire disclosure.  There the specification states that “a transaction (or transactions) can include a message (or messages/communications) from one node in the network to some or all other nodes within the network. […]. In some embodiments the messages can be encrypted.”  Specification [0020].  Accordingly, the disclosure provides a very broad teaching that some messages [in a transaction] can be encrypted, however the disclosure fails to provide any explicit indication of whether a transaction (e.g., the constructed/defined one or more transactions) is or is not encrypted.  Furthermore, the disclosure fails to provide any details as to whom (i.e. which group of nodes, e.g., the second group of nodes) encrypted and/or decrypted transactions would be provide to.	Claim 32 recites, in part, “wherein the third group of nodes is a subset of the second group of nodes.”  Examiner has reviewed applicant’s disclosure and is unable to find support for this limitation.  Examiner initially notes that the disclosure fails to explicitly disclose the use of various groups (e.g., a first group, second group, third group).  In fact, the disclosure never mentions the term “group” anywhere in the disclosure.  Additionally, while the disclosure describes the triggering of “server-side” see e.g., Specification [0040]; [0043]), the disclosure fails to provide any indication that the third group of nodes at which the execution of the additional server-side functionality is triggered is a subset of the second group of nodes, as indicated by the combination of claims 27 and 32.	Claim 33 recites, in part, “wherein the second group of nodes and the third group of nodes are identical.”  Examiner has reviewed applicant’s disclosure and is unable to find support for this limitation.  Examiner initially notes that the disclosure fails to explicitly disclose the use of various groups (e.g., a first group, second group, third group).  In fact, the disclosure never mentions the term “group” anywhere in the disclosure.  Additionally, while the disclosure describes the triggering of “server-side” logic on every node in the decentralized computer network and the triggering of “client-side” functionality on single node (see e.g., Specification [0040]; [0043]), the disclosure fails to provide any indication that the third group of nodes at which the execution of the additional server-side functionality is triggered is identical to the second group of nodes, as indicated by the combination of claims 27 and 33.
	Claim 35 recites, in part, “wherein the server side functionality is configured to provide write access to a corresponding storage associated with each node of the third group of nodes.”  Examiner has reviewed applicant’s disclosure and is unable to find support for this limitation.  Examiner initially notes that the disclosure fails to explicitly disclose the use of various groups (e.g., a first group, second group, third group).  In fact, the disclosure never mentions the term “group” anywhere in the disclosure.  Additionally, while the disclosure describes that “In some implementations, the server-side functionality in the at least one function is configured to provide write access to a corresponding storage associated with the smart contract module in each node in the plurality of nodes” (Specification [0005], there is no 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 27-28 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (US 2017/0300627 A1) (“Giordano”).Regarding Claim 27:  Giordano discloses a computer-implemented method for implementing a smart contract module on a decentralized network, the decentralized network configured to enable peer-to-peer connection amongst a plurality of nodes on the decentralized network, the computer- implemented method comprising:
triggering, at a first group of nodes of the plurality of nodes on the decentralized network, execution of a server-side functionality with contract functionality arguments based on server-side contract logic within the smart contract module (See at least Giordano [0004]; [0020]; [0048]; [0052-0053]; [0089].  Where execution of a server-side functionality (i.e. executing a smart contract) with contract functionality arguments (i.e. with values of any parameters, e.g., parameters in the call request) is triggered (e.g., by calling the smart contract), at a first group of nodes of the plurality of nodes (e.g., the computer 102 and other network nodes) on the decentralized network, based on server-side contract logic (i.e. based on program modules that include executable code) within the smart contract module (i.e. within the smart contract).);
in response to executing the server-side functionality, at the first group of nodes of the plurality of nodes on the decentralized network, constructing/defining one or more transactions as electronic messages comprising commands that trigger additional server-side functionality with contract functionality arguments based on server-side contract logic within the smart contract module (See at least Giordano [0043-0044]; [0053]; [0089].  Where in response to executing the server-side functionality (i.e. in response to the executing of a smart contract (e.g., the first smart contract)), at the first group of nodes of the plurality of nodes (e.g., at the computer 102 and other network nodes) on the decentralized network, constructing/defining (i.e. the constructing/defining of a call message is implicit since a call message would need to );
broadcasting, to a group of nodes of the plurality of nodes on the decentralized network, the constructed/defined one or more transactions (See at least Giordano [0043-0044]; [0053]; [0089].  Where the constructed/defined one or more transactions (i.e. call message(s)) is broadcasted to a group of nodes of the plurality of nodes (e.g., to all the nodes in the network) on the decentralized network.); and
triggering, at a group of nodes of the plurality of nodes on the decentralized network, execution of the additional server-side functionality in response to the broadcasted one or more transactions (See at least Giordano [0043-0044]; [0053]; [0089].  Where execution of the additional server-side functionality (i.e. execution of a smart contract (e.g., execution of the rights manager/second smart contract)) in response to the broadcasted one or more transactions (i.e. in response to the call message(s)) is triggered, at a group of nodes of the plurality of nodes on the decentralized network (i.e. other network nodes).), 
wherein each of the nodes on the decentralized network comprises one or more computer systems having one or more processors and one or more electronic storage medium (See at least Giordano [0025]; [0040]; [0091-0097].).
	Giordano does not explicitly disclose where the constructed/defined one or more transactions are broadcasted to a “second group of nodes of the plurality of nodes on the decentralized network” or where triggering execution of the additional server-side functionality in response to the broadcasted one or more transactions is “at a third group of nodes of the plurality of nodes on the decentralized Id.  Additionally, Giordano indicates that calls may be broadcast to all nodes in the network, and both the computer and other network nodes may separately execute the smart contracts.  Giordano [0043-0044]; [0053].	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method of calling and executing smart contracts to include where the constructed/defined one or more transactions are broadcasted to a “second group of nodes of the plurality of nodes on the decentralized network” or where triggering execution of the additional server-side functionality in response to the broadcasted one or more transactions is “at a third group of nodes of the plurality of nodes on the decentralized network, wherein the second group of nodes comprises the third group of nodes”, as taught/suggested by Giordano, in order to cause each respective node in the computing network that maintains a copy of the electronic ledger to separately execute the called contract and to update the ledger based on any transactions that result from the calling and execution of the contract (Giordano [0053]).

Regarding Claim 28:  Giordano discloses the computer-implemented method of Claim 27.  Giordano does not explicitly disclose wherein the second group of nodes comprises all of the plurality of nodes.  However, Giordano indicates that calls may be broadcast to all nodes in the network, and both the computer and other network nodes may separately execute the smart contracts.  Giordano [0043-0044]; [0053].wherein the second group of nodes comprises all of the plurality of nodes, as taught/suggested by Giordano, in order to cause each respective node in the computing network that maintains a copy of the electronic ledger to separately execute the called contract and to update the ledger based on any transactions that result from the calling and execution of the contract (Giordano [0053]).

Regarding Claim 30:  Giordano discloses the computer-implemented method of Claim 27.  Giordano does not explicitly disclose wherein the second group of nodes is a subset of the plurality of nodes.  However, Giordano teaches that because smart contracts are stored in the distributed ledger, and copies of the ledger may be maintained at any node on the network, any node may be capable of calling and executing any smart contract.  Giordano [0050].  Giordano also indicates that smart contracts may be permissioned such that certain operations in a given smart contract are performed only if it is verified that the caller of the contract ( e.g., a particular node or user) has rights to execute that smart contract.  Id.  Additionally, Giordano indicates that calls may be broadcast to all nodes in the network, and both the computer and other network nodes may separately execute the smart contracts.  Giordano [0043-0044]; [0053].	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method, which ensures that a particular node has rights to perform certain operations, to include wherein the second group of nodes is a subset of the plurality of nodes, in order to cause each respective node in the computing network that has permission to perform a specific operation to separately execute the called contract and to update the ledger based on any transactions that result from the calling and execution of the contract (Giordano [0053]).

Regarding Claim 31:  Giordano discloses the computer-implemented method of Claim 30.  Giordano further discloses wherein the constructed/defined one or more transactions is broadcasted to the second group of nodes in unencrypted form (See at least Giordano [0043-0044]; [0053]; [0089].  Where the constructed/defined one or more transactions (i.e. call message(s)) is broadcasted to a group of nodes (e.g., to all the nodes in the network) in unencrypted form (i.e. indicated by the fact that each node in the network evaluates the validity of the transaction/call message).).
	Giordano does not explicitly disclose where the group of nodes is the second group of nodes.  However, Giordano teaches that because smart contracts are stored in the distributed ledger, and copies of the ledger may be maintained at any node on the network, any node may be capable of calling and executing any smart contract.  Giordano [0050].  Giordano also indicates that smart contracts may be permissioned such that certain operations in a given smart contract are performed only if it is verified that the caller of the contract ( e.g., a particular node or user) has rights to execute that smart contract.  Id.  Additionally, Giordano indicates that calls may be broadcast to all nodes in the network, and both the computer and other network nodes may separately execute the smart contracts.  Giordano [0043-0044]; [0053].	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method, which ensures that a particular node has rights to perform certain operations, to include where the group of nodes is the second group of nodes, in order to cause each respective node in the computing network that maintains a copy of the electronic ledger to separately execute the called contract and to update the ledger based on any transactions that result from the calling and execution of the contract (Giordano [0053]).

Regarding Claim 32:  Giordano discloses the computer-implemented method of Claim 27.  Giordano does not explicitly disclose wherein the third group of nodes is a subset of the second group of nodes.  However, Giordano teaches that because smart contracts are stored in the distributed ledger, and copies of the ledger may be maintained at any node on the network, any node may be capable of calling and executing any smart contract.  Giordano [0050].  Giordano also indicates that smart contracts may be permissioned such that certain operations in a given smart contract are performed only if it is verified that the caller of the contract ( e.g., a particular node or user) has rights to execute that smart contract.  Id.  Additionally, Giordano indicates that calls may be broadcast to all nodes in the network, and both the computer and other network nodes may separately execute the smart contracts.  Giordano [0043-0044]; [0053].	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method, which ensures that a particular node has rights to perform certain operations, to include wherein the third group of nodes is a subset of the second group of nodes, in order to cause each respective node in the computing network that has permission to perform a specific operation to separately execute the called contract and to update the ledger based on any transactions that result from the calling and execution of the contract (Giordano [0053]).

Regarding Claim 33:  Giordano discloses the computer-implemented method of Claim 27.  Giordano does not explicitly disclose wherein the second group of nodes and the third group of nodes are identical.  However, Giordano teaches that because smart contracts are stored in the distributed ledger, and copies of the ledger may be maintained at any node on the network, any node may be capable of calling and executing any smart contract.  Giordano [0050].  Giordano also indicates that smart contracts may be permissioned such that certain operations in a given smart contract are performed only if it is Id.  Additionally, Giordano indicates that calls may be broadcast to all nodes in the network, and both the computer and other network nodes may separately execute the smart contracts.  Giordano [0053].	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method of calling and executing smart contracts to include wherein the second group of nodes and the third group of nodes are identical, in order to cause each respective node in the computing network that maintains a copy of the electronic ledger to separately execute the called contract and to update the ledger based on any transactions that result from the calling and execution of the contract (Giordano [0053]).

Regarding Claim 34:  Giordano discloses the computer-implemented method of Claim 27.  Giordano further discloses wherein the execution of the server-side functionality is triggered in response to executing a client-side functionality with contract functionality arguments based on client-side contract logic within the smart contract module (See at least Giordano [0048]; [0052-0053]; [0055-0056]; [0089]; Fig. 8.  Where the execution of the server-side functionality (i.e. the executing of the smart contract) is triggered in response to executing a client-side functionality (i.e. executing a command, e.g., a command from a first user/doctor) with contract functionality arguments based on client-side contract logic within the smart contract module (i.e. indicated by the fact that only certain users are allowed to issue a command to a smart contract).).

Regarding Claim 35:  Giordano discloses the computer-implemented method of Claim 27.  Giordano further discloses wherein the server side functionality is configured to provide write access to a corresponding storage associated with each node of the third group of nodes (See at least Giordano [0043-0044]; [0079-0080]; Fig. 4.  Where the server-side functionality (i.e. the executing of the smart contract (e.g., the first smart contract)) is configured to provide write access to a corresponding storage associated with each node of the third group of nodes (i.e. is configured to provide the ability to store a set of medical records to the patient’s medical profile).).
Examiner Note:  The portion of the limitation which recites “wherein the server side functionality is configured to provide write access to a corresponding storage associated with each node of the third group of nodes” is merely a recited intended use/result of why the server-side functionality is triggered.  Applicant is not positively reciting a step of “executing the server-side functionality” and/or “providing write access to a corresponding storage […].”  Accordingly, this portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 
	Examiner has provided prior art, where available, for these intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 36:  Giordano discloses the computer-implemented method of Claim 27.  Giordano further discloses wherein the execution of the additional server-side functionality triggers generation of one or more side effects on each node of the third group of nodes (See at least Giordano [0043-0044]; [0053]; [0079-0080]; [0089]; Fig. 4; Fig. 5; Fig. 8.  Where the execution of the additional server-side functionality (i.e. execution of a smart contract (e.g., execution of the rights manager/second smart contract)) triggers generation of one or more side effects on each node of the third group of nodes (e.g., ).
Examiner Note:  The portion of the limitation which recites “wherein the execution of the additional server-side functionality triggers generation of one or more side effects on each node of the third group of nodes” is merely a recited intended use/result of why the additional server-side functionality is triggered.  Applicant is not positively reciting a step of “executing the additional server-side functionality” and/or “triggering generation of one or more side effects […]” and/or “generating one or more side effects […].”  Accordingly, this portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 
	Examiner has provided prior art, where available, for these intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Giordano, as applied above, and further in view of Seger, II et al. (US 9,397,985 B1) (“Seger”).Regarding Claim 29:
wherein the constructed/defined one or more transactions is broadcasted to the second group of nodes in encrypted form (See at least Seger Col. 1 lines 29-35; Col. 14 lines 37-61; Fig. 3.  Where the constructed/defined one or more transactions (i.e. the second information transaction) is broadcasted (i.e. provided) to the second group of nodes (i.e. to the ledger 302) in encrypted form (i.e. encrypted second information).), 
wherein the broadcasted one or more transactions in encrypted form are decryptable and observable by a fourth group of nodes of the plurality of nodes on the decentralized network, wherein the fourth group of nodes comprises the third group of nodes (See at least Seger Col. 1 lines 29-35; Col. 2 lines 51-62; Col. 14 lines 37-61; Fig. 3.  Where the broadcasted one or more transactions in encrypted form (i.e. the second information transaction which comprises encrypted second information) are decryptable and observable by a fourth group of nodes of the plurality of nodes on the decentralized network (i.e. are decryptable and observable to the intended recipients with the corresponding private keys), wherein the fourth group of nodes comprises the third group of nodes.), and
wherein the broadcasted one or more transactions in encrypted form are not decryptable or observable by one or more nodes that are not part of the fourth group of nodes of the plurality of nodes on the decentralized network (See at least Seger Col. 1 lines 29-35; Col. 2 lines 51-62; Col. 14 lines 37-61; Fig. 3.  Where the broadcasted one or more transactions in encrypted form (i.e. the second information transaction which comprises encrypted second information) are not decryptable or observable by one or more nodes that are not part of the fourth group of nodes of the plurality of nodes on the decentralized network (i.e. are not decryptable or observable to recipients that do not have the corresponding private keys (i.e. unintended recipients)).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method of ensuring that a particular node has 
Examiner Note:  The phrases “wherein the broadcasted one or more transactions in encrypted form are decryptable and observable by a fourth group of nodes of the plurality of nodes on the decentralized network, wherein the fourth group of nodes comprises the third group of nodes” and “wherein the broadcasted one or more transactions in encrypted form are not decryptable or observable by one or more nodes that are not part of the fourth group of nodes of the plurality of nodes on the decentralized network” are non-functional descriptive material as they only describe, at least in part, who/what can decrypt and/or observe the broadcasted one or more transactions in encrypted form, however the fact that certain users/devices can or cannot decrypt and/observe the transactions fails to affect how any of the positively recited steps are performed.  For example, applicant is not positively reciting a step where the one or more transactions are encrypted with a particular key or group of keys that allow only certain users/devices to access the transactions.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner has provided prior art, where available, for these non-functional phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Androulaki et al. (US 2017/0155515 A1) discloses a system, method, and computer program product described that provides privacy-preserving transaction validation mechanisms for smart contracts that are included in a ledger.  The smart contract creator may provide permission only to a subset of users to invoke a function, if included in the corresponding functions access control list (ACL), and/or with specific roles, without revealing the identity of the users or linking this activity invocation with other transactions of the same user.  Androulaki [0035-0036].
Wright et al. (US 2019/0052458 A1) discloses a method of performing an online transaction between a first node and a second node, wherein the method comprises: determining a symmetric-key based on the common secret determined according to the method according to the above described method; encrypting a first transaction message, with the symmetric-key, to an encrypted first transaction message; sending, over a communications network, the encrypted first transaction message from the first node (C) to the second node (S); receiving, over a communications network, an encrypted second transaction message from the second node (S); and decrypting the encrypted second transaction message, with the symmetric-key, to a second transaction message.  Wright [0031].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        March 18, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685